DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 12-14 each recite the term “σ” in reference to a feature of the first and second regions. The term “σ” lacks antecedent basis and it is unclear in the context of the claim what is meant by this term.  For the purposes of examining, the Examiner relies upon paragraph [0028] to define σ as a radius.
Allowable Subject Matter
Claims 15-19 are allowed.
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The previously cited art fails to teach “on a pupil plane of the illumination optical system, a light emission region including a first region and a second region, the projected image is composited from a plurality of images including a first image formed by first light from the first region and a second image formed by second light from the second region, at least one of the first light and the second light is broadband light, and an increase/decrease change in a line width in the second image caused by defocus has a different sign with respect to an increase/decrease change in a line width in the first image caused by defocus, wherein each of the first region and the second region has an annular shape, the first region has σ on an inner side of the second region, and the second region has σ on an outer side of the first region, and a second wavelength range that is a wavelength range of the second light is on a long wavelength side with respect to a first wavelength range that is a wavelength range of the first light,” as recited in claims 1 and 12-14 and “a light emission region including a first region and a second region is formed on a pupil plane of the illumination optical system, the projected image is composited from a plurality of images including a first image formed by first light from the first region and a second image formed by second light from the second region, and an increase/decrease change in a line width in the second image caused by defocus has a different sign with respect to an increase/decrease change in a line width in the first image caused by defocus, wherein the first region includes a region arranged inside the second region, and a wavelength range of the second light has a wavelength longer than the maximum wavelength of a wavelength range of the first light,” as recited in claims 15, 18, and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 1759